          Case 2:09-cv-01558-PBT Document 41 Filed 09/17/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN WAYNE MOBLEY,                           :
     Petitioner,                              :
                                              :
                        v.                    :       CIVIL ACTION NO. 09-CV-1558
                                              :
BRIAN COLEMAN, et al.,                        :
     Respondents.                             :

                                        MEMORANDUM

TUCKER, J.                                                            September 17, 2020

       Pro se Petitioner Kevin Wayne Mobley, a prisoner in state custody serving a mandatory

life sentence for first degree murder and a concurrent sentence for possession of an instrument of

crime, has filed a Motion for Relief from Judgment Under Fed. R. Civ. P. 60(b). (See ECF No.

40.) Mobley seeks to reopen the judgment dismissing his Petition for Writ of Habeas Corpus

filed pursuant to 28 U.S.C. § 2254. Because the Motion must be deemed to be an unauthorized

second or successive habeas petition over which this Court lacks jurisdiction, the Motion is

dismissed.

I.     BACKGROUND

       The procedural history and factual background of Mobley’s conviction is fully set forth

in the Report and Recommendation prepared by Magistrate Judge Hey. (ECF No. 26.)

Accordingly, the Court outlines only the information necessary to place the instant Motion in

context. Following the exhaustion of his direct appeal rights and a petition pursuant to the

Pennsylvania Post Conviction Relief Act, 42 Pa. Con. Stat. § 9541 (“PCRA”), Mobley filed a §

2254 petition. Thereafter, he filed a second PCRA petition that was later dismissed as time

barred. In his federal petition he raised as grounds for relief that counsel was constitutionally

ineffective for failing to request a competency hearing, and his due process rights were violated
           Case 2:09-cv-01558-PBT Document 41 Filed 09/17/20 Page 2 of 5




when the trial judge failed to sua sponte conduct a competency hearing. Magistrate Judge Hey

recommended that these claims be dismissed on their merits. (See ECF No. 26.)

         In the current Motion, Mobley seeks relief pursuant to Rule 60(b). His sole argument for

relief is his assertion that the prosecutor improperly failed to turn over material covered by Brady

v. Maryland, 373 U.S. 83 (1963). (ECF No. 40 at 2-4.)1

II.      STANDARDS

         A.     Federal Rule of Civil Procedure 60

         Federal Rule of Civil Procedure 60(b) provides as follows:

         On motion and just terms, the court may relieve a party or its legal representative
         from a final judgment, order, or proceeding for the following reasons:
         (1) mistake, inadvertence, surprise, or excusable neglect;
         (2) newly discovered evidence that, with reasonable diligence, could not have
         been discovered in time to move for a new trial under Rule 59(b);
         (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
         misconduct by an opposing party;
         (4) the judgment is void;
         (5) the judgment has been satisfied, released, or discharged; it is based on an
         earlier judgment that has been reversed or vacated; or applying it prospectively is
         no longer equitable; or
         (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Rule 60(c) in turn provides the timing within which a Rule 60(b) motion

must be made: either within a year of the entry of order or judgment from which the motion

seeks relief if the motion is made pursuant to Rule 60(b)(1), (2), or (3), or “within a reasonable

time” if the motion is made under any other provision. Fed. R. Civ. P. 60(c).

         B.     Second or Successive Habeas Petitions

         Because this is a federal habeas action, the Court must evaluate whether the Rule 60(b)

Motion is actually an unauthorized second or successive habeas petition. That is because the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), codified in relevant part at


1
    The Court adopts the pagination supplied by the CM/ECF docketing system.

                                                  2
          Case 2:09-cv-01558-PBT Document 41 Filed 09/17/20 Page 3 of 5




28 U.S.C. § 2244(b), mandates that before a state prisoner may file a second or successive

habeas petition in which he challenges a judgment of sentence that he previously challenged in a

federal habeas action, he must first obtain an order from the appropriate court of appeals

authorizing the district court to consider the application. 28 U.S.C. § 2244(b)(3)(A); see, e.g.,

Magwood v. Patterson, 561 U.S. 320, 330-31 (2010); United States v. Winkelman, 746 F.3d 134,

135 (3d Cir. 2014); In re Pendleton, 732 F.3d 280, 282 (3d Cir. 2013) (per curiam). Importantly,

AEDPA’s allocation of “gatekeeping” responsibilities to the courts of appeals has divested

district courts of jurisdiction over habeas applications that are second or successive. See, e.g.,

Burton v. Stewart, 549 U.S. 147 (2007). A habeas petitioner cannot avoid AEDPA’s second or

successive gatekeeping mechanism by raising habeas claims in a filing that he designates as a

Rule 60(b) motion. Brian R. Means, FEDERAL HABEAS MANUAL § 11:42, Westlaw

(database updated May 2019) (a habeas petitioner “is not permitted to circumvent AEDPA’s

second or successive petition requirements simply by labeling the petition or motion as

something other than what it is.”).

       In Gonzalez v. Crosby, 545 U.S. 524 (2005), the United States Supreme Court addressed

the circumstances in which the utilization of Rule 60(b) is “inconsistent with” AEDPA’s second

or successive petition requirements and, as a consequence, not available to a state prisoner

seeking habeas relief.2 It explained that a Rule 60(b) motion must be construed as a “second or

successive habeas corpus application” when it advances one or more “claims.” Id., 545 U.S. at

531-32 (quoting § 2244(b)(1) and (2)). “In most cases,” the Supreme Court observed,



2
  “Rule 60(b), like the rest of the Rules of Civil Procedure, applies in habeas corpus proceedings
under 28 U.S.C. § 2254 only ‘to the extent that [it is] not inconsistent with’ applicable federal
statutory provisions and rules.’” Gonzalez, 545 U.S. at 529 (footnote omitted, bracketed text
added by Supreme Court) (quoting what is now Rule 12 of the Rules Governing Section 2254
Cases).

                                                  3
          Case 2:09-cv-01558-PBT Document 41 Filed 09/17/20 Page 4 of 5




“determining whether a Rule 60(b) motion advances one or more ‘claims’ will be relatively

simple.” Id. at 532. “A motion that seeks to add a new ground for relief . . . will of course

qualify.” Id. The Supreme Court further instructed that a petitioner is also advancing a habeas

claim in a Rule 60(b) motion if he “attacks the federal court’s previous resolution of a claim on

the merits, since alleging that the court erred in denying habeas relief on the merits is effectively

indistinguishable from alleging that the movant is, under the substantive provisions of the

statutes, entitled to habeas relief.” Id. (footnote omitted). Similarly, a motion that seeks to

present newly discovered evidence in support of a claim that was previously denied represents a

habeas claim. Id.

       In contrast, a motion is a “true” Rule 60(b) motion if it challenges a procedural ruling

made by the district court that precluded a merits determination of the habeas petition, or

“challenges a defect in the integrity of the federal habeas proceedings,” such as an assertion that

the opposing party committed fraud upon the court. Id. at 532 and n.4.

III.   DISCUSSION

       Because, pursuant to 28 U.S.C. § 2244(b)(2), a federal court does not possess jurisdiction

to review an unauthorized second or successive habeas petition cloaked as a Rule 60(b) Motion,

the threshold question before the Court is whether Mobley’s Rule 60(b) motion is a true Rule

60(b) motion, or, in reality, a successive habeas petition. The answer to this question is clear.

Mobley’s original § 2254 petition was decided on its merits. The sole claim raised in the motion,

that the prosecutor improperly failed to disclose Brady material, asserts a new habeas claim and

is in no way directed toward a procedural defect in Mobley’s federal habeas proceedings.

Therefore, the Motion must be construed as an unauthorized second or successive habeas petition

to the extent that in it he is challenging his judgment of sentence. Because he has not received



                                                  4
          Case 2:09-cv-01558-PBT Document 41 Filed 09/17/20 Page 5 of 5




authorization from the Court of Appeals to file another federal habeas petition in order to attack

that judgment of sentence, this Court lacks jurisdiction to consider those claims.

       An appropriate Order dismissing the Rule 60(b) Motion for lack of jurisdiction and

finding no probable cause to issue a certificate of appealability follows.

                                              BY THE COURT:

                                              /s/Petrese B. Tucker
                                              ___________________________________
                                              PETRESE B. TUCKER, J.




                                                 5
